 126DECISIONSOF NATIONALLABOR RELATIONS BOARDContinentalOil CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Independent,Local No. 663.Case 15-CA-3554November 10, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 7, 1970 Trial Examiner Josephine H. Kleinissued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs, and theRespondent filed cross-exceptions and a supportingbrief. A brief was also filed by Respondent in answerto the General Counsel's and Charging Party'sexceptions and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.We agree with the Trial Examiner that, basically,the alleged unilateral changes in the method used byRespondent to allocate overtime were effectuatedmore than 6 months prior to the date on which thecharge was filed in this proceeding. To this extent thecomplaint is barred by Section 10(b) of the Act. Tothe extent that any of the actions taken by Respon-dent within 6 months of the filing of the charge couldbe construed as a new or independent act there hasnot been shown such a departure from the establishedmethod of allocating overtime as would constituteunilateral action which violates Section 8(a)(5).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.194 NLRB No. 16TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: Upon a chargefiled against Continental Oil Company, Respondent, byInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Independent, Local663, the Union, on May 19, 1969, a complaint was issued bythe Regional Director on March 2, 1970.1 Pursuant to duenotice, a hearing was conducted on the complaint 2 on April28 and 29, 1970, in Lake Charles, Louisiana. All partieswere represented by counsel and were given opportunity topresent evidence and to examine and cross examinewitnesses. The parties waived oral argument and thereafterbriefs were filed by the General Counsel and Respondent.Upon the entire record, observation of the witnesses, andconsideration of the briefs, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Respondent, a Delaware corporation with itsprincipal office and place of business in Houston, Texas, isengaged in the processing and distribution of petroleumproducts at various locations, including its petrochemicalplant and marine docks at Westlake, Louisiana, the onlyfacilities involved in this case. During the calendar year1968, a representative period, Respondent purchased andreceived goods and materials valued in excess of $50,000which were shipped directly to its Westlake facilities frompoints outside Louisiana.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3B.The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.TheIssuesThe complaint alleges that Respondent has violatedSection 8(a)(5) of the Act by (1) unilaterally changing themethod of distributing overtime work among the employeesdespite the terms of an existing collective bargainingagreement prescribing the method of allocating overtimework and (2) by questioning the employees individuallyconcerning their preferences as to the method of allocatingovertime work.As to the first allegation, Respondent maintains,substantively, that itsmethods of distributing overtimework are in conformity with the collective-bargainingagreement. Preliminarily, however, Respondent maintainsrIn its brief Respondent requests that the Examiner take official noticeof - the fact that the Regional Director originally refused to issue acomplaint pursuant to the charge but the Union's appeal to -the GeneralCounsel eventuated in the issuance of the present complaint.2As amplified by a more definite statement filed pursuant to a TrialExaminer's Order granting in part Respondent's motion therefor.3National LaborRelationsAct, as amended (61 Stat. 136, 73 Stat. 519,29 U.S C. Sec. 151 et seq) CONTINENTAL OIL CO.127that the allegation is time-barred under Section 10(b) of theAct and, additionally, that the Union should be left toresort to the grievance and arbitration provisions of theparties' collective-bargaining agreement. As to the second,Respondent denies that its poll of employee preferencecontravened the Act.B.The Alleged Changesin Allocationof Overtime1.The factsRespondent's production employees are grouped in"progression units." Each progression unit is composed ofthe employees who operate specific equipment on a 24-hour-per-day, 7-day-per-week basis. In order to maintainthis schedule with employees working the standard 8-hour-per-day, 5-day week, 4.2 employees are required for eachspecific job.Because of this need for "fractional"employees, some employees, referred to as "breakers,"regularly divide their working time between two differentjobs.Withinmost progression units there are severalclassifications of employees. The classifications within eachgroup, with the hourly wage for each classification, arespelled out in the collective-bargaining agreement.Sometime in 1964,4 the present Union, having won anelection, was certified as the collective-bargaining agent ofRespondent's production employees, replacing an inde-pendent union which had previously represented theemployees for a considerable time.In negotiating its initial contract with the Union in 1964,Respondent insisted on various provisions which wouldassure it "flexibility" in its operations. These demands werea major stumbling block in the negotiations, being theprimary cause of a strike which lasted about 3 months. Inthe3-year contractwhich eventually was signed inSeptember 1964 the Company apparently prevailed on themajor aspects of its "flexibility" provisions. Included insuch provisions was section 8-1(e)(3), reading, in part:Operating and non-craft progression units, classifica-tions therein, and/or duties of either, may be altered orcombined as indicated in the interest of efficiency ....Typical examples are: (a) A detailed study of aprogression unit might reveal that the work loadcould be handled by four (4) men per shift insteadof five (5). The shifts would be reduced according-ly. (b) A study of the transfer group and the docksmight show the work could be handled moreefficiently by combining the duties of the two (2)units,maintaining only one (1) man per shift atthe dock and using personnel from the pumpinggroupwhen required to handle incoming oroutgoing shipments.The collective-bargaining agreement between the inde-pendent union and Respondent contained a specificprovision for the allocation of overtime. That sameprovision was then included in the 1964 agreement betweenRespondent and the Union and again, with a minor4 The complaint alleges that the Union was certified on "August 24,1967." Although this allegation was admitted in Respondent's answer, theevidence clearly establishes that the Union was originally certified in 1964,in orbefore June.5There was evidence that in some progression units and at some timeseach employee was required to know and be able to perform all jobs withingrammatical correction, in the 4-year agreement executedin 1967. So far as here relevant, that provision reads:5-7 (a) For operations only:TheCompany shall equalize overture amongemployees of the same job classification insofar as itmay be practical. When overtime is anticipated in theOperating Divisions, the following procedure shall befollowed:(1) First choice shall be to split the shift betweenthe preceding and following shifts;(2) Second choice shall be the man on his day off;(3) Third choice shall be the bottom breaker;(4) Fourth choice shall be given to the top breaker.After this procedure has been followed, overtimemay be covered by qualified employees outside of theclassification... .Prior to the certification of the present Union in 1964,with certain exceptions not here involved, each progressionunit included only one job in a particular classification, i.e.,all the employees working at any one time in a progressionunit were in different classifications.Shortly after the end of the strike and the execution of thecollective-bargaining agreement in September 1964 Res-pondent commenced exercising its rights under section 8-1(e)(3) by combining certain progressionunits.On April 27,1966, in a memorandum to all employees, and with a copyto the Union, Respondent listed the combinations whichhad theretofore been made pursuant to section 8-l(e)(3) ofthe collective-bargaining agreement. In that memorandum,Respondent said:Within each refinery operating progression unit alljobs which receive the same base rate of pay have forsome time now been combined into one classification.The Union does not contend, and has never contended,that Respondent acted improperly or beyond its contractu-al authority in effectuating any combinations or restructur-ing progression units.It is unnecessary for present purposes to detail thespecificcombinations and restructurings effectuated.Suffice it to say that, as a result, in several progression unitstherearemore than one employee in a particularclassification. In such cases, the employees within the sameclassification perform separate, different jobs .5 It is thissituationwhich early gave rise to the major substantivedisputebetween theUnion and Respondent whichunderlies the present proceeding. Summarized, the parties'major disagreement centers around whether, in combinedprogression units, the contractually provided steps shouldbe based on specific jobs or upon job classifications. TheUnion's position is that the contractual provision should beconstrued as applying to specific jobs, whereas theCompany construes it as referring the job classifications.The first step in the contractually prescribed procedurecalls for splitting the shift. The parties agree that this meansthat if job X is to be filled the evening shift, the personperforming job X on the day shift should be offered the firsthis classification in his progressionunit and atleast in someprogressionunits employees were rotatedamong thejobs within their classifications.Because of the Examiner'sultimaterecommendeddisposition of thepresent complaint, it is unnecessary to determine the extentof interchangeor rotation of employeesamong different jobs withinclassifications, andno specific findings in this connection are being made. 128DECISIONS OF NATIONALLABOR RELATIONS BOARD4 hours of the vacant shift and the person scheduled to dojob X on the night (graveyard) shift should be offered thelast 4 hours of the vacant shift. But it is after this that thedisputants part company. The Union maintains that ifeither of the people specified above does not take the work,then the second step should be used, i.e., the work should beoffered to the person assigned to job X who is then on a dayoff.Respondent, however, maintains that before a man onhis day off is called, the work should be offered to personson the preceding and following shifts who are assigned toother jobs in thesameclassification.Thus, under theUnion's view, step 1 in the contractually prescribedprocedure calls for offering the overtime first to only oneperson in the preceding shift and one person in thesucceeding shift, whereas Respondent believes that thework may be offered to as many employees in the precedingand succeeding shifts as there are in the classification inwhich the overtime is to be performed. The samedisagreementarisesin applying the second step in thecontractual procedure, i.e.,whether the work is to beoffered only to the off-duty man assigned to the particularjob or is to be offered to all off-duty employees in the sameclassification before proceeding to the third and fourthsteps, which call for offering the work to "breakers."From the beginning, the overtime provision of thecontract was the source of frequent disagreements betweenRespondent and Union, with numerous grievances beingfiled,some asearly as 1964. On May 10, 1966, L. E. Adee,Process Superintendent, issued a memorandum to allemployees concerning "Equalization of Overtime." Theprefatory paragraph read:Since the refinery has a number of classifications inwhich more than one man is on shift at a time itbecomes necessary to clarify the application ofparagraph 5-7(a) of the union contract to theseclassifications.Since specific job assignments withintheseclassificationswill be exchanged from time totime,perhapsin some casesfor periods of less than afull shift, job assignment does not appear to be asatisfactorybasis for overtime assignment. In theinterestof fairness and impartiality shift schedulenumber assignment will be the basis for overtimeassignment;that is, the shift schedule will be used todetermine who precedes and follows the shift requiringovertime... .Attached to the memorandum was a description of theprecise procedure to be followed. As spelled out, theprocedure had eight numbered "steps", as distinguishedfrom the four numbered "steps" in the contract. Theadditional four "steps" specified in the memorandum arosefrom listing a first, second, and third choice in splitting theshift (No. 1 in the contract) and in calling off-dutyemployees (No. 2 in the contract).6 For example,itwas set forth in a general memorandum issued June13, 1967. On December 8, 1967, the procedure for allocating overtime inthe Ethylene progression unit was published Although the procedure thereset forth took the form of six numbered "steps," it was essentially the sameas the general "eight-step" procedure previously set forth for the operatingdivisionsof plant as a whole.7The grievance stated that-"Mr. Broussard is not requesting pay forthis violation, but he does feel that he should have worked this extra timerather than Mr. Sandrock," who had been given the work because he wasIt appears that, except for the Treaters' progression unit,which is discussed below, so far as is here relevant, overtimehas been consistently distributed according to Respon-dent's construction of the agreement.From time to time theprocedurehas been reissued in writingand orally.6The Treaters' unit is not a "combined" unit. It has onlyone man per shift. It thus does not, and could not, presentthe specific question of contract interpretation primarilypresented by this case. On or about October 17, 1967, astanding order was issued that overtime within that unitwas to be equalized, i.e., that first choice should be given tothe member of the 4.2-man unit having the least overtime tohis credit. A complete running record of overtime work wasto be kept for the purpose of assigning overtime. There is nodispute that this procedure was thereafter followed in thatunit and that it did not conform to the terms of thecollective-bargaining agreement.However, no objectionwas raised until March 1969, when employee Simeon RexBroussard objected to having been deprived of overtimedue him under the contract. A grievance was filed on hisbehalf.? In response to the grievance, Foreman E. E.Maddox replied, in part:Iwas aware that the first choice of the procedure forworking overtime was being passed over; but, I was notaware that anyone would object; certainly not when itwas at the treating operators request that this methodwas being used to equalize their overtime. If you objectto this method of equalizing overtime among employeesof the same job classification, then we could certainlydiscontinue using it and could follow the procedureexactly as specified in Section 5-7(a)... .I understand that the Operator Overtime Proceduresand Section 5-7(a) are a subject currently beingdiscussed between yourself and top refinery manage-ment. Therefore, I have suggested that the treaterovertime procedure be included in those talks; and,until such time as those discussions result in somethingconclusive, I believe that we should continue with theprocedure that the treaters themselves requested severalyears ago and has been operating to their satisfaction upto now... .Charles W. Clower, Director of Personnel at the Westlakefacility,and Harold L. Hereford, Treater and Loaderforeman, credibly testified that when George Baukman,union president, refused to accept Maddox's suggestion, themethod of allocating overtime within the progression unitwas changed and they now start with splitting the shift.82.Respondent's preliminary defensesa.Section 10(b)There is no dispute that Respondent originally adoptedits interpretation of the overtime provision shortly after thelowest in overtime.B In answer to a second grievance filed on behalf of Broussard on Julyto, 1969, Respondent stated that specific instructions had been given andplaced in the unit's order book to the effect that the vacancy involved wasto be filled by splitting the shift.According to Respondent,Broussard'sfailure to get the work was caused by the employees'disregardof Companyorders. The Union hasnot appealed for arbitrationof the denial of thatgrievance.The Examiner makes no finding as to the merits of thatgrievance. CONTINENTAL OIL CO.1964 contract was signed. Employee William L. Forsythe,who is a Union officer, steward, and member of thenegotiating and grievance committees, testified unequivo-cally that, so far as his progression unit was concerned,Respondent "changed the method of handling overtimeassignments" in "Plate 1964 or early 1965," after classifica-tionswere combined.9 He proceeded to state that themethod of allocating overtime had been "[f ]airly close tothe same operation since then." As previously noted,Respondent's method of allocating overtime was generallyannounced in writing at least as early as April of 1966 andagain on June 13, 1967.It thus appears that any "change" in the method ofdistributing overtime work was made in 1964 or 1965 andthat the method then adopted has been followed, whereapplicable,10 ever since, under both the 1964 and 1967agreements.The General Counsel contends that the complaint doesnot fall under Section 10(b) because Respondent applied itsinterpretation of the contract during the 6 months prior tothe filing of the charge. But the application of theCompany's view is not in itself a "change". In order toestablish a "change", the General Counsel would have to goback to 1964, long before the period permissible underSection 10(b).Whether or not Respondent's method ofallocating overtime violates the terms of the contract, it isclear that Respondent has not changed its method of doingso since November 20, 1968, the beginning of the Section10(b) period."The only recent "change" involves the Treaters' unit, inwhich Respondent, in response to a grievance filed inMarch 1969, abandoned a method of allocation to whichthe Union objected as being in conflict with the collective-bargaining agreement. But neither the General Counsel northe Union objects to any change made with respect to theTreaters' unit in 1969. Indeed, the General Counsel deniesthatanysuch change was made. That the General Counselisobjecting to a "change" made, ormodus operandiadopted, long before the Section 10(b) period is shown inhis brief, where he says:On or about October 17, 1967, Respondent unilater-9At one point Forsythe volunteered: "The classificationswerecombined and it was obvious that you would need a different procedure, sothenine-step procedure was introduced by the company for overtimeopportunity " (The ninth step was going outside the classification, a matterbeyond the terms of Section 5-7(a).) He thereafter stated that he personallydid not believe a new procedure was necessary. "If the language that is inthe present contract which specifies job classifications still meant and wasinterpreted as one job consisting of [4.2] men, and overtime opportunitieswere awarded on that basis, we would have no problems."10The Examiner makes no finding, and expresses no opinion, as towhether there actually ever has been a "change" in the method ofallocating overtime. Before the 1964 contract,the overtime provision wasapparently never applied to "combined" progression units, i.e., progressionunits in which there were more than one employee in the same"classification."In units where several employees performed smularfunctions (such as the Alfol laboratory and the Dock unit), the Unionagreed to, or at least acquiesced in, methods of allocating overtime not inconformity with the contractual procedure.11The complaint does not allege and the General Counsel does notcontend that the "unilateral" application of its principle in individualinstances constituted a refusal to bargain. Certainly it could not beseriously suggested that Respondent was required to bargain with theUnion each time it assigned overtime work. Although the General Counselemphasizes the fact that Respondent did not bargain with the Unionbefore originally adopting its construction of the contract provision, the129ally changed the procedure for allocating overtime inthe Treaters' progression unit by unilaterally adopting aprocedure that administered all overtime opportunitiesin the unit on the basis of equalization of overtimenotwithstanding the specific provisions of 5-7(a) of thethen newly executed labor agreement .. .Simeon Rex Broussard testified credibly that theequalization procedure for allocating overtime wasfollowed at all times after October 17, 1967, up to thefiling of his first grievance during March 1969... andfurther that the same procedure was followed after thefirst grievance and precipitated the filing of a secondgrievance during July 1969... .The General Counsel also makes specific reference to theEthylene progression unit. Basically, overtime covered bySection 5-7(a) of the collective-bargaining agreement hasalways been distributed according to Respondent's con-struction of the agreement as set forth above. See fn. 6,supra.The General Counsel maintains, however, that in1969, within the Section 10(b) period, Respondent unilater-ally instituted two new methods of allocating overtimewithin the Ethylene progression unit. One such action wasin the form of a memorandum by the foreman dated June30, 1969,12 which sets forth the method to be used in"unusual circumstances . . . when insufficient preferencemen are available to fill all progression unit vacancies." Itprovides, generally, that if the needs for overtime workersare not metby pursuing the four contractually providedsteps within the classification (`job group") in which thevacancy appears, the work will be offered to employees inother classifications in the order stated in the memoran-dum. The memorandum specifically states that within eachclassification the work shall be offered according to thepreference order set forth in the contract.While thismemorandum may have set up a "new" procedure, there isno evidence that it constituted a "change". Nor does itappear to represent a possible deviation from Section 5-7(a) of the contract, the only matterin issue. 13 If there wasany possible conflict with that provision of the agreement,gravamen of the complaint is that Respondent"modified" the contract incontravention of Section 8(d) of the Act. But, as said by Trial ExaminerBoyls in Jos.Schlitz Brewing Company,175 NLRB No. 23, TXD. "If, as theUnion then contended and still contends, Respondent's conduct constitutedamodification of the contract, without the Union's consent, within themeaning of Section 8(d) of the Act, Respondent violated Section 8(a)(5)regardless of whether it sought to bargain about the matter with the Unionprior to effectuating the change" The Board's reversal of the Examiner'sultimate conclusionin Schhtzwas unrelated to the statement here quoted.12This was after the present charge had been filed.13 In his more definite statement,filed pursuant to a Trial Examiner'spreheanng order, the General Counsel had specifically limited the relevantallegation to procedures claimed to be violative of Section 5-7(a). When heoffered into evidence the Ethylene unit memorandum of June 30, 1969,Respondent objected on the ground that it went beyond the scope of thecomplaint as limited by the more definite statement.The memorandumwas admitted on the General Counsel's statement that he contended thememorandum did reflect a violation of that contractual provision and hisreference to a portion of his more definite statement in which he had listedJune 30, 1969,as one of the specific dates on which Respondent hadallegedly "implemented" its allegedly unlawful"changes" in overtimeallocationprocedures.The Examiner here reaffirms the prior rulingadmitting the document,but finds that it does not support the GeneralCounsel's contention. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDitwould have been in the method of offering work toemployees within each classification,14 and that procedure,as heretofore stated, had been adopted before November20, 1968, and consistently followed. Finally,GeneralCounsel refers to testimony concerning a procedure orallyannounced sometime during the summer of 1969 forallocating overtime in emergency situations within theEthylene unit. It is to be observed that Section 5-7(a) of theagreement provides for equalizing overtime among employ-ees within the same classification "insofar as it may bepractical" and limits the specific four-step procedure totimes "[w]hen overtime is anticipated." Presumptively,therefore, the detailed procedure would not apply to"emergency" situations, particularly when more employeesareneeded than could be supplied from within oneclassification,which appears to the type of situation towhich the oral procedure appears to be primarily directed.In any event, the General Counsel's evidence in thisconnection was so sketchy that it totally failed to establishany "change" in overtime allocation apparently inconsis-tent with Section 5-7(a) of the contract.15On all the evidence, the Examiner recommends that theportion of the complaint alleging unlawful "changes" in themethod of allocating overtime be dismissed as barred underSection 10(b) of the Act.b.Grievance-arbitration procedureThe collective-bargaining agreement contains grievanceand arbitration provisions. Over the years, since executionof the 1964 contract, the Union has filed numerousgrievances concerning Respondent's administration of theovertime provision and a related provision governing thefillingofvacancies.Several such grievances are stillpending and some have been appealed to arbitration.Respondent maintains that the substantive issue involvedin the present complaint is essentially one of contractinterpretation and administration, which properly shouldberesolvedthroughthecontractuallyprovidedmachinery.16 In opposition, the General Counsel contendsthat arbitration is inadequate because it "deals with claimsof right which have already accrued" and is not "equippedto deal with the acquisition of future rights or the resolutionof future problems." At the hearing, Union counsel statedhis position on the question as follows:... the union felt there was really no answer to begained from an arbitration hearing, on a particulargrievance.Itwas the union's decision to file the subject charge sothat the matter could be, one of the reasons being sothat the matter could be handled in its entirety, ratherthan piecemeal, as would have been the case byhandling these arbitration cases singly.14 Section 5-7(a), it is recalled, provides basically for equalizing overtime"among employees of the same job classification" and specifies the four-step procedure only for allocation within a job classification.15 It is perhaps ironical that the General Counsel appears to object tothis oral procedure because it does not adopt the basic principles which hefinds objectionable in other situations. In his brief, referring to this oralprocedure, he says. "Overtime is allocated on a rotating basis by workschedule unit number[i.e.,specificjob] as contrasted to the jobclassificationsbasis required by Section 5-7(a). This assignment of overtimeismade notwithstanding the relative `equality' or unequality' [sic] of theBut it is not the purpose of the National Labor RelationsAct to provide a forum for consolidation of individualgrievancesconcerning contract interpretation or forcollective bargaining. The issue of contract interpretationunderlying the present proceeding appears clearly to fallwithin the terms of the arbitration provision of theagreement and there has been no suggestion that Respon-dent has ever maintained or will contend that the issue isnot arbitrable.Nor is there any reason to predict thatRespondent would in future cases refuse to accept as aprecedent and abide by a final arbitrational decision of theissue in one case.The record discloses that the overtime provision has beenthe subject of bargaining between the parties. As previouslynoted, it appeared in substantially its present form both inthe prior contract between Respondent and the independ-ent union and in the 1964 contract with the present Union.In negotiating for the 1967 contract, the Union sought achange in Section 5-7(a) but eventually dropped thatdemand. Union president Baukman's recollection of theprecise negotiations on this question in 1967 was somewhatvague. But he did indicate that he sought a change "for thesole purpose of expressing and strengthening [the Union's ]position and intent" and that "it was reiterated andexpressed by the union that that job classification meantthe same in the present contract, that it meant in the 1962contract when it was negotiated." 17 The Examiner refrainsfrom deciding what relevance, if any, this bit of bargaininghistory may have to the contract interpretation. However, itdoes tend to show that even the Union has treated thequestion as one to be resolved by arbitration/or collectivebargaining, rather than in a proceeding before the Board.Respondent has in the past indicated its willingness to tryto bargain a solution. In December 1968, Respondentproposed to the Union a new overtime procedure for themechanical division (not involved in the instant case). TheUnion agreed to consider that proposal and thereafter, onor about March 4, 1969,a meetingwas held to discuss it. Atthat meeting the Union stated its desire for a change in theexisting methods of administering Section 5-7(a), governingtheoperationsdivision.The parties agreed to giveconsideration to each other's proposals. In July 1969 abipartite committee was set up to consider procedures forfilling vacancies. It was agreed that that joint committeewould also study the overtime problem. No solutions to thevarious problems seem to have been worked out as yet, butthere is no reason to believe that any bad faith or othermisconduct on the part of Respondent has been responsiblefor the absence of any agreement to date. WhileRespondent's willingness to bargain about the issue doesnot as a matter of law satisfy the requirement Section 8(d)(C & S Industries, Inc.,158 NLRB 454, 457), it is a materialfactor,along with other considerations, in determiningovertime status of the individual on any work schedule numbers called outto work overtime." " This description sounds like a fairly accurate summaryofwhat the Union apparentlyclaims is theproper construction of thecontractual provision for allocating overtime.16The contract provides for arbitration of grievances "based upondifferences between the parties as to meaning, application, interpretation orperformance of the provisions of [the] contract."17Baukman had previously been associated with the independent unionwhich preceded the Teamsters as representative of the employees hereinvolved. CONTINENTAL OIL CO.131whether it would effectuate the policies of the Act for theBoard to assume jurisdiction to decide a dispute as tocontract interpretation.TheGeneralCounsel contends that Respondent'sconduct with respect to allocation of overtime has had the(presumably intended) effect of undermining the Union.He says:On or about October 17, 1967, Respondent unilater-ally changed the procedure for allocating overtime inthe treaters' progression unit ... (The degree to whichRespondent had, with respect to the allocation ofovertime in the operations division, aS of that timeimpaired the Union's status as a collective-bargainingrepresentative is demonstrated by the fact that noemployee saw fit to inform the Union of this changeuntil March 1969... .This argument is repeated, in differing words, several timesin the General Counsel's brief. But it is totally withoutfactual support. There is no evidence that the employeesgenerally had become reticent about making their com-plaints known and the substantial number of grievancesfiled by the Union indicates the contrary. The evidence as awhole tends to establish that the absence of earliercomplaints and specific grievances stems from the fact thatmany employees apparently preferred Respondent's me-thod over that sought by the Union. Indeed, Baukmaninferentially acknowledged this possibility when he testifiedas follows:...Mr. Conrad [supervisor of the Treaters' unit]inparticular stated that they were following theprocedure that was satisfactory to the men, theemployees in the unit... .And I reminded him that he did have a contract, andthat they should live up to it regardless of whether themen were satisfied with it or not... .There is no evidenced union animus on Respondent'spart.Even if the alleged "changes" in overtime distributionhad been made within the period permitted under Section10(b) of the Act, on the record in this case the Examinerwould recommend that the Board decline jurisdiction, as itrecently did inJos.Schlitz Brewing Company,175 NLRBNo. 23, involving a complaint alleging that an employerhad unlawfully modified a collective bargaining agreementby changing certain working conditions without meetingthe conditions specified in Section 8(d). The Board therestated the presently controlling principle as follows:[w]here, as here, the contract clearly provides forgrievance and arbitration machinery, where the unilat-eral action taken is not designed to undermine theUnion and is not patently erroneous but rather is basedon a substantial claim of contractual privilege, and itappears that the arbitral interpretation of the contract18The complaint did not allege that the poll was coercive or otherwiseindependently violative of Section 8(a)(1). Indeed, the General Counselobjected, on the basis of relevancy, toanyevidence concerning the absenceof coercion or intimidation.19The only possible suggestion in this regard was the followingtestimony by employee Thomas A. Cain:[Foreman Charles Stolhand] asked me which way I wouldprefer the overtone, according to job, or according to classification.And I asked him wasn't he doing a little negotiating with the men onthe side; he said no, he had orders from Bob Gibson to do this, and hewill resolve both the unfair labor practice issue and thecontract interpretationissue in amanner compatiblewith the purposes of the Act, then the Board shoulddefer to the arbitration clause conceived by the parties.C.Alleged Direct DealingThere is no dispute thatsometimeinMarch 1969Respondent, throughits foremen,informally polled allemployees in the operations division as to their preferenceconcerning the method of allocating overtime work. Theevidence is clear that the employees were simply asked,orally, whether theywere satisfiedwith the existing methodof overtime allocation or would prefer some other method.It isequallyclear that,in asking the questions,the foremendid not expressly or impliedly suggest either that theemployees' answers would haveanyeffect on their status 18or that Respondent's future conduct would be governed bysuch replies. One of the foremen, George R. Stoddard,testified,without contradiction, that when he questionedthem he expressly told them that he was not bargainingabout the matter. He credibly explained this conduct asfollows:I put myself in their position. If my boss come up tome and asked me if I liked it or didn't, I'd think maybehe would do something about it if I told him I didn'tReferring to foreman Stoddard, employee Lewis C.Rougeot, Jr., testified: "I didn't get the impression he wastrying to reach an agreement, he was just trying to get myopinion to see if I was satisfied." Employee P. A. Griffintestified that foreman Stohlman had "said he was running alittle survey." Griffin, who personally prefers not to workovertime, could not recall how he had answered Stohlman'squestion.No employee witness for the General Counselindicated that he had been given the impression that hisforeman was attempting to "bargain" with him concerningthe issue.19The poll was conducted on instructions by RobertSeagraves, then Respondent's Process Superintendent, rightafter the March 4, 1969, meeting at which representatives ofboth sides had agreed to consider both the Company'sproposal for a new overtime procedure in the mechanicaldivision and the Union's demand for a change in themethods then being followed for allocating overtime in theoperations division. Robert L. Gibson, who was at the timeOperations Superintendent at the Westlake facility, credi-bly testified that Seagraves had wanted informationconcerning employee sentiment on the issue as one ofseveral factors to be taken into account in formulatingRespondent's position with respect to the Union's demand.The poll thus was conducted in furtherance of bargainingwith the Union rather than as a means of bypassing orsaid George Stoddard and Paul Nabors had the same orders.Q.Was there any further conversation Did you tell him how youfelt about the procedure?A.Right,I told him I thought he ought to go through the union,and that I thought to go according to the contract would be bestQ.How did theconversation end, sir?A.Well, he asked me which way I'd rather have it, and I told himaccording to the contract,and that's all there was to it.Clearly this testimony does not establish any attempt by Stohlman to"bargain" with Cain. 132DECISIONS OF -NATIONAL LABOR RELATIONS BOARDundermining the Union. The Examiner certainly "cannotassert that the questioning of the employees was anymoreconsonant with a desire to undermine the Union than it wasto respect the interests of the employees themselves." F.W.Woolworth Co.,109 NLRB 196, 198.The Act as a whole and Section 8(a)(5) in particular havenever been construed as prohibiting any and all communi-cation between employer and employee concerning wagesand working conditions. SeeHoffman Beverage Co.,163NLRB 981,982,where,in dismissing an allegation ofunlawful"direct dealing,"the Board said:Respondent was not trying to bargain individual-ly with employees about substituting an incentive payplan for the existing pay system, but was seeking toenlist the aid of employees in bunging Local 282 to thebargaining table so that the Union might consider andaccept Respondent's proposal... .In the present case Respondent was not even"seeking toenlist the aid of employees";itmade no attempt toinfluence the employees'views, but simply sought informa-tion as to their general feeling on a matter which it hoped toresolve withthe Union.On all the evidence,the Examiner concludes that theGeneral Counsel has failed to establish that Respondentattempted to bargain directly with employees in derogationof the Union's status as certified collective bargainingagent.CONCLUSIONS OF LAW1.Respondentisan employer engaged in commercewithinthe meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organizationwithinthemeaning ofSection 2(5) of the Act.3.It has notbeen shown that Respondent has engagedin anyunfairlabor practices within themeaning of Section8(a)(5) of the Act since November20, 1968.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case, itis recommended that the complaint herein be dismissed inits entirety.